Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7-29-22 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Baek, Yamazato, and Han disclose a vehicle as discussed in the previous rejection.  Claim 1 has been amended to include limitations from the previous claim 6, and Baek further discloses (as discussed in the previous rejection of claim 6):
a second camera (1495a) configured to capture a face image of a driver (“image of a driver captured by the indoor camera 1495a” including “the driver's eyes” as discussed in [0254]), wherein the controller is configured to:
determine a position of eyes of the driver based on the face image of the driver (“image of a driver captured by the indoor camera 1495a and confirm the driver's gaze via, for example, detection and verification of the driver's eyes” as discussed in [0254], with the eyes being part of a face); and
determine a size of the projection area in which the front image is projected based on the position of the eyes (“vary the position or size of the under vehicle image based on the driver's gaze direction information or position information” as discussed in [0255]).
However, the amendments to claim 1 also include the new limitation “determine a size of the projection area such that the size of the projection area is larger the higher the position of eyes of the driver is and smaller the lower the position of the eyes of the driver is.”
Although Baek generally teaches adjusting the size of the projection area based on the driver’s gaze, Baek fails to specifically teach further details.

Han teaches wherein the size of the projection area for an upper region (175) and a lower region (180) may be variable (eg. the boundary 170 may be moved, as seen in Fig. 5, and “size or resolution of the HUD information area may be changed” as discussed in [0042]).
However, Han still fails to specifically teach or suggest wherein the size of the projection area is larger the higher the position and smaller the lower the position.

Lee (previously included in the rejection of claims 8 and 18) teaches wherein “the controller 190 may change the position or size of at least one piece of information displayed on the transparent display 171 according to the point of gaze of the driver detected by the sensing unit 140” (see [0120]).
However, Lee also fails to teach or suggest specifics about different sizes at higher or lower positions.

Therefore, none of the currently cited references of record teach or suggest “determine a size of the projection area such that the size of the projection area is larger the higher the position of eyes of the driver is and smaller the lower the position of the eyes of the driver is” when combined with each of the other currently cited claim limitations.

Claim 11 has been amended to include the same limitations newly added to claim 1, and so is allowable for the same reasons.

Claims 2-5, 7-10, 12-15, and 17-20 are dependent upon claims 1 and 11, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691